UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-6033


MARSHALL MACK,

                 Petitioner - Appellant,

          v.

STATE OF SOUTH CAROLINA,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Richard Mark Gergel, District
Judge. (9:10-cv-02511-RMG)


Submitted:   March 15, 2011                 Decided:    March 21, 2011


Before MOTZ and     WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marshall Mack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marshall Mack, a state prisoner, seeks to appeal the

district      court’s    order     accepting        the    recommendation          of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.                  The order is not appealable

unless    a    circuit       justice    or   judge    issues       a     certificate      of

appealability.        28 U.S.C. § 2253(c)(1) (2006).                   A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard          by     demonstrating          that

reasonable      jurists        would    find       that    the      district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on     procedural        grounds,        the     prisoner        must

demonstrate      both    that     the    dispositive           procedural    ruling       is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

We have independently reviewed the record and conclude that Mack

has not made the requisite showing.                       Accordingly, we deny a

certificate      of     appealability        and     dismiss       the    appeal.          We

dispense      with    oral      argument     because       the      facts    and        legal



                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3